Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intake and nacelle meeting at an interface and mounting the intake and the fan case together (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1, line 17 is objected to because of the following informalities:  “the intake flange and the fan case flange” should be - -the radially extending intake flange and the radially extending fan case flange- -.  Appropriate correction is required.
Claim 5, line 3 is objected to because of the following informalities:  “the highlight line” should be - -the upstream highlight line- -.  Appropriate correction is required.
Claim 12, line 3 is objected to because of the following informalities:  “the respective left and right sides” should be - -respective left and right sides- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 3 recites that intake and nacelle have a non-circular, non-symmetrical external profile at the interface, but Paragraph 0089 of Sheaf et al (US 20190383215 which is the instant application) states that the intake and fan case flange have circular profiles.  Therefore, the means for adjusting the angular offset having a non-circular, non-symmetrical external profile at the interface is considered new matter.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9 recites the intake and nacelle meeting at an interface and line 17-18 recites the intake and fan case mounted together, so that it is unclear what differentiates the nacelle from the fan case because each contact the intake.  Furthermore, Figure 4 shows the nacelle meeting the intake at an interface and Figure 7 shows the fan case mounted to the intake at the interface, so that it appears that the nacelle is interchangeable with the fan case.  Thus, it is unclear what differentiates the nacelle from the fan case because each contact the intake.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankrithi (US 20040113014).

    PNG
    media_image1.png
    370
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    669
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    283
    423
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    278
    410
    media_image4.png
    Greyscale

Annotated Figure 1A, 2, 3A and 6A of Sankrithi (US 20040113014)

Regarding claim 1 (Please note that this is a first interpretation of claim 1 and unless otherwise noted, the dependent claims use this first interpretation), Sankrithi discloses a gas turbine engine (Figure 1A; 12) for an aircraft (Figure 1A; 10), comprising: 
a pylon attachment (Figure 1A shows the engine attached to the wing and Paragraph 0044 describes a strut mounted engine.  The strut is a pylon attachment) for attaching the engine to a wing (The wings shown in Figure 1A) of the aircraft; 
a shaft (Annotated Figure 1A; labeled shaft.  Also paragraph 0044 describes a gas turbine, turbofan, and turbojet engine which one of ordinary skill in the art would recognize these types of engines having a shaft) defining an engine centerline (The centerline defined by Annotated Figure 1A; labeled shaft and at least partially coincident with Figure 1A; 24), wherein the engine centerline lies in an engine central plane (The plane that comprises the engine centerline and intersects the pylon attachment) intersecting the pylon attachment; 
an intake (Figure 6A; 114) having a non-axisymmetric geometry (The opening of  114 has a non-axisymmetric geometry at the opening.  Paragraph 0037), the intake having a (The medial plane bisecting Figure 6A; 114when 122 is on the topmost position) defining left and right halves (The left and right halves of the intake) of the intake; 
a fan case (The inner surface of Figure 6A; 118 that surrounds Annotated Figure 6A; labeled fan and extends forward to 150.  Paragraph 0044), wherein the intake is mounted to the fan case; and 
a nacelle (The portion of Figure 6A; 118 not including Annotated Figure 6A; labeled fan case) enclosing the fan case, wherein: 
the intake and the nacelle meet at an interface (Figure 6A; 150 and Figure 3A; 30, 29, 26), 
the engine comprises means (Figure 3A; 32, 34, 26, 27, 29, 30 and Annotated Figure 3A; labeled bolts) for adjusting an angular offset (The angular offset between the medial plane and engine central plane) between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, 
the left and right halves of the intake are defined prior to rotating the medial plane, and 
the means for adjusting the angular offset comprises a radially extending intake flange (Figure 3A; 26) of the intake, a radially extending fan case flange (Figure 3A; 30) of the fan case, and a plurality of axially extending bolts (Annotated Figure 3A; labeled bolts) secured around the radially extending intake flange and the radially extending fan case flange mounting the intake and the fan case together (the intake and fan case flange are mounted together through the bolts and 29).
Regarding claim 3, Sankrithi discloses the invention as claimed.
Sankrithi further discloses wherein the intake and the nacelle have a non-circular, non-symmetrical external profile at the interface (The intake and nacelle have an elliptical external profile at the interface).
Regarding claim 5, Sankrithi discloses the invention as claimed.
(A line along Annotated 6A; labeled highlight plane) with respect to the engine centerline, and wherein the upstream highlight line is non-symmetrical (The highlight line is non-symmetrical) such that the intake is handed for use on a respective side of the aircraft (Functional Language, the intake is handed for or configured for use on the left or right side of the aircraft).
Regarding claim 6, Sankrithi discloses the invention as claimed.
Sankrithi further discloses a fan plane (Annotated Figure 6A; labeled fan plane) normal to the engine centerline; 
wherein the intake defines a highlight plane (Annotated 6A; labeled highlight plane) defined by a plane bridging the highlight line, which is inclined with respect to the fan plane about an axis (The axis where Annotated Figure 6A; fan plane and highlight plane intersect which is parallel to the intersection of the fan plane and the engine central plane) parallel to the intersection of the fan plane and the engine central plane; 
whereby the gas turbine engine is installable on one side of the aircraft so that the highlight plane faces upstream towards an aircraft centerline (The centerline of Figure 1A; 10) when the engine centerline is parallel with the aircraft centerline (Functional Language, the gas turbine engine is capable of being installed on one side of the aircraft so that the highlight plane faces upstream towards an aircraft centerline when the engine centerline is parallel with the aircraft centerline. Paragraph 0042.  Also, the highlight plane of each engine are capable of facing towards the aircraft centerline especially for noise reduction, Paragraph 0031. Also, Paragraph 0034, 0041 and 0042).
Regarding claim 8, Sankrithi discloses the invention as claimed.
Sankrithi further discloses wherein the left and right halves of the intake are configured for at least one of optimum cross wind performance, optimum incidence performance and optimum cruise performance when the medial plane is aligned with a vertical plane (Like Figure 2 which shows the medial plane aligned with a vertical plane, Figure 6A would have the same orientation of the scarf inlet during cruise.  Paragraph 0032, 0042).
Regarding claim 9, Sankrithi discloses the invention as claimed.
Sankrithi further discloses left and right gas turbine engines (The left and right engines of the aircraft shown in Figure 1A) in accordance with claim 201, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction (The first angular direction with which the left engine is offset), and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction (The second angular direction with which the right engine is offset.  Paragraph 0034, 0041 and 0042.  Paragraph 0034 states that each scarf inlet can be rotated either inboard or outboard during cruise, so that each scarf inlet has a different angular setting direction).
Regarding claim 10, Sankrithi discloses the invention as claimed.
Sankrithi further discloses wherein the medial plane of one of the left engine and the right engine is offset from the engine central plane of the one of the left engine and the right engine such that the medial plane of the one of the left engine and the right engine is more closely aligned to a vertical plane (The vertical plane of either the right or left engine. Paragraph 0034, 0041 and 0042. Each engine requiring fine tuning during cruise would have each scarf inlet having a different angular setting with one being more closely aligned to the vertical plane.  Furthermore, Paragraph 0034 states that each scarf inlet can be rotated during cruise, so that one is more closely aligned to the vertical plane) in use than the engine central plane of the one of the left engine and the right engine.
Regarding claim 1 (Please note that this is a second interpretation of claim 1), Sankrithi discloses a gas turbine engine (Figure 1A; 12) for an aircraft (Figure 1A; 10), comprising: 
(Figure 1A shows the engine attached to the wing and Paragraph 0044 describes a strut mounted engine.  The strut is a pylon attachment) for attaching the engine to a wing (The wings shown in Figure 1A) of the aircraft; 
a shaft (Annotated Figure 1A; labeled shaft.  Also paragraph 0044 describes a gas turbine, turbofan, and turbojet engine which one of ordinary skill in the art would recognize these types of engines having a shaft) defining an engine centerline (The centerline defined by Annotated Figure 1A; labeled shaft and at least partially coincident with Figure 1A; 24), wherein the engine centerline lies in an engine central plane (The plane that comprises the engine centerline and intersects the pylon attachment) intersecting the pylon attachment; 
an intake (Figure 2; 14) having a non-axisymmetric geometry (The opening of  14 has a non-axisymmetric geometry at the opening.  Paragraph 0037.  The only difference between the embodiment of Figure 2 and Figures 6A, 6B, 7A, 7B is that the scarf inlet axis of rotation is skewed, Paragraph 0036.), the intake having a medial plane (The medial plane bisecting Figure 2; 14 when 22 is on the topmost position) defining left and right halves (The left and right halves of the intake) of the intake; 
a fan case (The inner surface of Figure 2; 18 that surrounds the fan of a turbofan, Paragraph 0044, and extends forward to the vertical line between 18 and 14.  Paragraph 0044), wherein the intake is mounted to the fan case; and 
a nacelle (The portion of Figure 2; 18 not including Annotated Figure 2; labeled fan case) enclosing the fan case, wherein: 
the intake and the nacelle meet at an interface (The vertical line between Figure 2; 18 and 14 and Figure 3A; 30, 29, 26), 
the engine comprises means (Figure 3A; 32, 34, 26, 27, 29, 30 and Annotated Figure 3A; labeled bolts) for adjusting an angular offset (The angular offset between the medial plane and engine central plane) between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, 
the left and right halves of the intake are defined prior to rotating the medial plane, and 
the means for adjusting the angular offset comprises a radially extending intake flange (Figure 3A; 26) of the intake, a radially extending fan case flange (Figure 3A; 30) of the fan case, and a plurality of axially extending bolts (Annotated Figure 3A; labeled bolts) secured around the radially extending intake flange and the radially extending fan case flange mounting the intake and the fan case together (The intake and fan case flange are mounted together through the bolts and 29).
Regarding claim 2 (Please note that this uses the second interpretation of claim 1), Sankrithi discloses the invention as claimed.
Sankrithi further discloses wherein the nacelle has a circular external profile at the interface and the intake has a corresponding circular external profile at the interface (Paragraph 0037. The only difference between the embodiment of Figure 2 and Figures 6A, 6B, 7A, 7B is that the scarf inlet axis of rotation is skewed, Paragraph 0036.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi in view of Sommer et al (US 20190299269 as referenced in OA dated 2/19/2021).
Regarding claim 4, Sankrithi discloses the invention as claimed.
Sankrithi does not disclose wherein the nacelle comprises fan cowl doors, and wherein the fan cowl doors define the non-symmetrical external profile of the nacelle.
However, Sommer teaches a gas turbine engine (The gas turbine engine of Paragraph 0020) for an aircraft (Paragraph 0020, the aircraft wing is part of an aircraft), comprising: 
a pylon attachment (Figure 1; 108) for attaching the engine to a wing of the aircraft (Paragraph 0020); 
(Figure 1A, 100) comprises fan cowl doors (Paragraph 0020, the LF and RH fan cowl), and wherein the fan cowl doors define the non-symmetrical external profile of the nacelle (Paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sankrithi wherein the nacelle comprises fan cowl doors, and wherein the fan cowl doors define the non-symmetrical external profile of the nacelle as taught by and suggested by Sommer in order to provide sufficient space between the engine and the ground (Paragraph 0035) and because it has been held that applying a known technique, in this case Sommer’s use of fan cowl doors according to the steps described immediately above, to a known device, in this case, Sankrithi’s gas turbine engine, ready for improvement to yield predictable results, in this case providing an opening to carry out maintenance on the gas turbine engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification makes the nacelle external profile non-symmetrical and adds fan cowl doors to the nacelle).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi in view of Ruehr (US 4220171).
Regarding claim 7, Sankrithi discloses the invention as claimed.
Sankrithi further discloses wherein the intake comprises a geometric centerline (The centerline of Figure 6A; 114) which is directed away from the engine centerline in an upstream direction (The upstream direction from 150) from the interface between the intake and the nacelle.
Sankrithi does not disclose wherein the intake comprises a geometric centerline which curves away from the engine centerline.
However, Ruehr teaches a gas turbine engine (Figure 1; 4) for an aircraft (Figure 1; 2), comprising: 
 (The left end of Figure 4; 30);
wherein the intake comprises a geometric centerline (Figure 4; 32) which curves away from an engine centerline (Figure 4; 16) in an upstream direction (the left direction in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Sankrithi wherein the intake comprises a geometric centerline which curves away from the engine centerline as taught by and suggested by Ruehr in order to reduce or eliminate circumferential pressure distortion and noise (Column 4-5, line 59-2.  The modification makes the nacelle have a curved geometric centerline).

Claim 1, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanzhe (US 20180057942 as referenced in OA dated 2/19/2021) in view of Sankrithi.
Regarding claim 1, Yanzhe discloses a gas turbine engine (An instance of Figure 1; 12) for an aircraft (Figure 1;10), comprising: 
a pylon attachment (The pylon attachment for the instance of Figure 1; 12) for attaching the engine to a wing (Figure 1; 18) of the aircraft; 
a shaft (The shaft of the gas turbine engine which couples the turbine to the shaft.  See American Heritage Dictionary definition of “gas turbine”) defining an engine centerline (The centerline of the shaft), wherein the engine centerline lies in an engine central plane (The engine central plane from the engine centerline to the attachment) intersecting the pylon attachment; 
an intake (The intake of the engine) having a non-axisymmetric geometry, the intake having a medial plane defining left and right halves of the intake; 
a fan case, wherein the intake is mounted to the fan case; and 
a nacelle (The nacelle of the engine) enclosing the fan case, wherein:
(The interface of the intake and nacelle).
Yanzhe does not disclose wherein the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, 
the left and right halves of the intake are defined prior to rotating the medial plane, and 
the means for adjusting the angular offset comprises a radially extending intake flange of the intake, a radially extending fan case flange of the fan case, and a plurality of axially extending bolts secured around the intake flange and the fan case flange mounting the intake and the fan case together.
However, Sankrithi teaches a gas turbine engine (Figure 1A; 12) for an aircraft (Figure 1A; 10), comprising: 
a pylon attachment (Figure 1A shows the engine attached to the wing and Paragraph 0044 describes a strut mounted engine.  The strut is a pylon attachment) for attaching the engine to a wing (The wings shown in Figure 1A) of the aircraft; 
a shaft (Annotated Figure 1A; labeled shaft.  Also paragraph 0044 describes a gas turbine, turbofan, and turbojet engine which one of ordinary skill in the art would recognize these types of engines having a shaft) defining an engine centerline (The centerline defined by Annotated Figure 1A; labeled shaft and at least partially coincident with Figure 1A; 24), wherein the engine centerline lies in an engine central plane (The plane that comprises the engine centerline and intersects the pylon attachment) intersecting the pylon attachment; 
an intake (Figure 6A; 114) having a non-axisymmetric geometry (The opening of  114 has a non-axisymmetric geometry at the opening.  Paragraph 0037), the intake having a medial plane (The medial plane bisecting Figure 6A; 114when 122 is on the topmost position) defining left and right halves (The left and right halves of the intake) of the intake; 
(The inner surface of Figure 6A; 118 that surrounds Annotated Figure 6A; labeled fan and extends forward to 150.  Paragraph 0044), wherein the intake is mounted to the fan case; and 
a nacelle (The portion of Figure 6A; 118 not including Annotated Figure 6A; labeled fan case) enclosing the fan case, wherein: 
the intake and the nacelle meet at an interface (Figure 6A; 150 and Figure 3A; 30, 29, 26), 
the engine comprises means (Figure 3A; 32, 34, 26, 27, 29, 30 and Annotated Figure 3A; labeled bolts) for adjusting an angular offset (The angular offset between the medial plane and engine central plane) between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, 
the left and right halves of the intake are defined prior to rotating the medial plane, and 
the means for adjusting the angular offset comprises a radially extending intake flange (Figure 3A; 26) of the intake, a radially extending fan case flange (Figure 3A; 30) of the fan case, and a plurality of axially extending bolts (Annotated Figure 3A; labeled bolts) secured around the radially extending intake flange and the radially extending fan case flange mounting the intake and the fan case together (the intake and fan case flange are mounted together through the bolts and 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe wherein the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake and the medial plane with respect to the fan case and the nacelle, the left and right halves of the intake are defined prior to rotating the medial plane, and the means for adjusting the angular offset comprises a radially extending intake flange of the intake, a radially extending fan case flange of the fan case, and a plurality of axially extending bolts secured around the intake flange and the fan case flange mounting the intake and the fan case together (Paragraph 0004.  The modification uses the rotatable scarf inlet of Sankrithi in Yanzhe).
Regarding claim 9, Yanzhe in view of Sankrithi teaches the invention as claimed.
Yanzhe further discloses left and right gas turbine engines (The left and right engines of the aircraft shown in Figure 1).
Yanzhe does not disclose left and right gas turbine engines in accordance with claim 201, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction, and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction.
However, Sankrithi teaches left and right gas turbine engines (The left and right engines of the aircraft shown in Figure 1A) in accordance with claim 201, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction (The first angular direction with which the left engine is offset), and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction (The second angular direction with which the right engine is offset.  Paragraph 0034, 0041 and 0042.  Paragraph 0034 states that each scarf inlet can be rotated either inboard or outboard during cruise, so that each scarf inlet has a different angular setting direction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe wherein left and right gas turbine engines are in accordance with claim 201, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction, and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction as taught by and suggested by Sankrithi in (Paragraph 0004.  This is the same modification as claim 1).
Regarding claim 11, Yanzhe in view of Sankrithi teaches the invention as claimed.
Yanzhe further discloses wherein the left and right engine includes two left engines and two right engines (The two left and right engines of Figure 1, 12) such the aircraft comprises four gas turbine engines.
Yanzhe does not disclose wherein one of the two left engines and the two right engines have different angular offsets between a respective medial plane and a respective engine central plane.
However, Sankrithi teaches wherein two engines have different angular offsets (Paragraph 0034, 0041 and 0042.  Each engine requiring fine tuning during cruise would have each scarf inlet having a different angular setting.  Furthermore, Paragraph 0034 states that each scarf inlet can be rotated during cruise, so that each scarf inlet has a different angular setting) between a respective medial plane (The respective medial plane of each engine) and a respective engine central plane (The respective engine central plane of each engine).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe wherein one of the two left engines and the two right engines (In the combined invention of Yanzhe in view of Sankrithi, the airplane comprises 4 gas turbine engines with 2 left gas turbine engine and 2 right gas turbine engines.  Paragraph 0043 of Sankrithi) have different angular offsets between a respective medial plane and a respective engine central plane (Applying the teaching of Sankrithi to all the engines of Yanzhe, has one of the two left engines and the two right engines having different angular offsets. Paragraph 0034, 0041 and 0042 of Sankrithi) as taught by and suggested by Sankrithi in order to reduce the probability of FOD, reduce engine noise, and (Paragraph 0004.  This is the same modification as claim 1).
Regarding claim 12, Yanzhe in view of Sankrithi teaches the invention as claimed.
Yanzhe further discloses an aircraft centerline (The centerline of the aircraft).
Yanzhe does not disclose wherein the intake of each engine defines a respective upstream highlight plane; 
wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline
However, Sankrithi teaches wherein the intake of each engine defines a respective upstream highlight plane (Annotated Figure 6A; labeled highlight plane for each engine); 
wherein the intakes are handed for respective left and right sides (The left and right sides of the aircraft) of the aircraft such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline (The aircraft centerline of Figure 1A. Functional Language, the intakes are handed for or configured for use on the left or right side of the aircraft, so that the highlight plane of each engine are capable of facing towards the aircraft centerline especially for noise reduction, Paragraph 0031.  Also, Paragraph 0034, 0041 and 0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe wherein the intake of each engine defines a respective upstream highlight plane;  wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline  as taught by and suggested by Sankrithi in order to reduce the probability of FOD, reduce engine noise, and mitigate the adverse impact on lift and lift- to drag ratio during cruise (Paragraph 0004.  This is the same modification as claim 1).
Regarding claim 13, Yanzhe in view of Sankrithi teaches the invention as claimed.
Yanzhe further discloses wherein the left and right gas turbine engines are mounted to the aircraft such that the engine centerline is substantially parallel to the aircraft centerline.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fabre et al (US 20150184543 as referenced in OA dated 10/27/2020) states in Paragraph 0003 that fan cowls are used to carry out maintenance on the engine.
Eckett et al (US 20180030926) states in paragraph 0008 that a portion of the nacelle is the fan case.
Cheung et al (US 20180057150) states in paragraph 0037 that a portion of the nacelle is the fan case.
Costa (US 20190063460) states in paragraph 0037 that a portion of the nacelle is the fan case.
Moniz et al (US 20180320633) states in states in paragraph 0043 that a portion of the nacelle is the fan case.
Moniz et al (US 20170184124) shows one instance of 180 in Figure 2, but describes a plurality of each in Paragraph 0025.
 Binks et al (US 20100260602) shows one instance of 252 and 254 in Figure 2, but describes a plurality of each in Paragraph 0030.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741